Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 September 06, 2018

The Court of Appeals hereby passes the following order:

A19A0075. THOMAS L. JOHNS v. JUDITH A. JAYNES et al.

      During the pendency of this business dispute, the trial court entered an order
in February 2018 that, inter alia, enjoined plaintiff Thomas Johns from
communicating with various persons and entities involved or at issue in this
litigation. Defendant Judith Jaynes thereafter filed a motion seeking to have Johns
held in contempt for, inter alia, violating the prohibition on communications included
in the February 2018 order. After learning of Johns’s potential violations in this
regard, the trial court issued an order on June 12, 2018, requiring Johns, in relevant
part, to (i) identify each telephone number, e-mail address, messaging application
identification, and social media account he has used to contact certain persons
following the issuance of the February 2018 order; and (ii) execute documents
authorizing each such provider to produce to the trial court and to Johns’s counsel all
of each provider’s records pertaining to Johns. Johns then filed this direct appeal,
seeking review of the June 12 order. We lack jurisdiction.
      The order that Johns seeks to appeal – which does not include a ruling on
Jaynes’s motion for contempt – is not final, as this action remains pending before the
trial court. Consequently, Johns was required to use the interlocutory appeal
procedures – including obtaining a certificate of immediate review from the trial court
– to appeal the June 12 order.1 See OCGA § 5-6-34 (b); Boyd v. State, 191 Ga. App.
1
          On the same day as the order on appeal was entered, Johns filed a motion for
435, 435 (383 SE2d 906) (1989). His failure to do so deprives us of jurisdiction over
this appeal, which is hereby DISMISSED. See Bailey v. Bailey, 266 Ga. 832, 833
(471 SE2d 213) (1996).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        09/06/2018
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.




a certificate of immediate review. As of the date Johns filed the instant notice of
appeal, his request for a certificate of immediate review remained pending before the
trial court.